EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on November 11, 2020.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.

3.	In the Non-Final Rejection mailed on August 20, 2020, Claims 8-20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter, but the Claim Amendments filed on November 11, 2020 have rendered this rejection moot.


Allowable Subject Matter
4.	Claims 1-20 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 8 and 15), as discussed in the Remarks filed on November 11, 2020 (see pgs. 10-11), the prior art of record does not appear to disclose or suggest the following combination of steps/features as recited in Claim 1:
evaluating, in response to an occurrence of the user input trigger event during execution of the application, the view selector with one or more views to be displayed by the application based on the occurrence of the user input trigger event, the evaluating to determine whether each of the one or more constraints of the view selector matches properties of the one or more views; and
configuring, in response to determining that each of the one or more constraints of the view selector matches the properties of at least one of the one or more views, the view tracking indicator to track usage of the view and to report the usage of the view to a server system.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179